DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/5/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 41 and 45-52 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
While determining whether a specification is enabling, one considers whether the claimed invention provides sufficient guidance to make and use the claimed invention, if 
The claims are drawn to a method of produced a fused cell in a subject in need of regeneration treatment, the method comprising: administering to a subject in need of regeneration treatment of a stem cell and ATP to cause the fusion of the stem cell and a somatic cell in the subject to regenerate or improve a cardiac cell, tissue or organ, wherein said stem cell and said ATP are administered at a site where dysfunction or hypofunction occurs due to cardiac damage or degeneration.
The specification provides specific guidance to and reductive examples of in vitro means of fusing a stem cell with mammalian cardiac cells by treating a co-culture of mouse cardiac cells and bone marrow stem cells with ATP.  The specification teaches at the time of the invention, it was established in the art that bone marrow stem cell or hematopoietic stem cell administration for treatment of ischemic cardiac tissue resulted in improved cardiac function and a degree of cardiac repair.  At the time of this finding, it was believed that this cardiac repair was due to transdifferentiation of the stem cells into new cardiac tissue.  However, others, such as Alvarez-Dolado et al. and Nygren et al. (of record in IDS) demonstrated that at the site of repair was evidence of stem cell 
However, the specification fails to provide specific guidance or any evidence that this hypothesis is correct.  The specification fails to provide any evidence that administration of ATP with stem cells will predictably result in cell fusion.  The specification fails to provide any evidence that administration of ATP with stem cells will predictable result in tissue regeneration or improvement.  The specification fails to provide any evidence that a cell fusion event in vivo will cause tissue regeneration or improve tissue function.  As such, the specification fails to enable the claimed invention because claims are drawn to a hypothetic method that has not been validated or demonstrated by the specification or art.  As such neither the specification nor the art enable the instant claims because neither the art nor the specification provide specific guidance to a method that will predictably result in in vivo cell fusion or a tissue regeneration without further experimentation to validate these results.  Such validation would not be considered routine experimentation or mere optimization because the method requires testing to determine that it is more than a hypothesis.  As such, neither the specification nor the art enable the claimed method.
The state of the art teaches in vivo, ATP has pleiotropic effects and bind to other cells types in vivo that could hinder its availability to the bone marrow stem cell/myocardial cell fusion events.  Jagger et al. (Journal of the International Society of 
Komukai (Komukai et al.  Circ. J. 66:926-929, 2002) teach that ATP administered intravenously is degraded to adenosine (p. 926. Col 1, par 1).  Thus degradation following administration also reduces the availability of ATP for cell fusion events.  The specification does not provide evidence that adenosine metabolite products will also facilitate the bone marrow cell:myocardial cell fusion.  As such, it is not apparent that ATP in a patient will be sufficiently available for the claimed cell fusion event because ATP is quickly metabolized in vivo.
Komukai also teaches that ATP administration also can have the side effects of causing chest pain and discomfort and II AV blockage (p. 1, Table 1). ATP 
The instant invention, as claimed, falls under the “germ of an idea” concept defined by the CAFC.  The court has stated that “patent protection is granted in return for an enabling disclosure, not for vague intimations of general ideas that may or may not be workable”. The court continues to say that “tossing out the mere germ of an idea does not constitute an enabling disclosure” and that “the specification, not knowledge in the art, that must supply the novel aspects of an invention in order to constitute adequate enablement”.  (See Genentech inc v. Novo Nordisk A/S 42 USPQ2d 1001, at 1005). The claimed methods of transfer constitute such a “germ of an idea”.
Therefore at the time of filing the skilled artisan would need to perform an undue amount of experimentation without a predictable degree of success to implement the invention as claimed.
.

 Response to Arguments
Applicant's arguments filed 1/5/2021 have been fully considered but they are not persuasive. 
Applicant continues to traverse this rejection.  Applicant submits that a skilled worker in the field would readily understand that administration of bone marrow stem cell and ATP can be effective for regenerating or improving a cardiac cell, tissue or organ via cell-fusion between the bone marrow stem cells and the myocardial cell.  Applicant refers to Alvarez-Dolado et al. and states it reports that BMDC, fuse spontaneously with neuronal precursors in vitro and that BMDCs fuse in vivo with cardiac muscle in the heart, resulting in the formation of multinucleated cells.  Nakajima et al also reports that autologous bone marrow cells are involved in regeneration of cardiac muscles.  More particularly, when bone marrow interstitial cells isolated from a mouse were intravenously transplanted into a rat and acute myocardial infarction was produced, the marrow interstitial cells migrated towards the infarction site and differentiated into myocardial cells.  Applicant thus concludes, Alvarez-Dolado et al and Nakajima et al appreciate that bone marrow-derived cells fusion and transdifferentiation regenerates cardiac muscle cells in vivo.  Applicant further states that in connection to initial cell fusion, the instant specification demonstrates that, when ATP is co-administered with bone marrow stem cells, the ratio of the number of fused cells was 
Applicant’s argument has been fully considered and is respectfully not found persuasive because Applicant has not demonstrated that administering bone marrow stem cells and ATP to a subject in need of regeneration or improvement of cardiac cell tissue, or organ will (1) predictably result in a cell-fusion in a subject, (2) predictably cause the fusion of the bone marrow stem cell and a myocardial cell in the subject, and (3) predictably results in a regeneration or improve a cardiac cell, tissue, or organ in vivo.  While Applicant’s art- and specification- based evidence provide a compelling rationale to test the hypothesis that ATP and bone marrow stem cell co-administration to a subject in need of regeneration or improvement of a cardiac cell, tissue or organ by increasing/improving bone marrow cell-myocardial cell fusion in a subject, Applicant has not provided sufficient evidence that such a ATP-facilitated, bone marrow stem cell-myocardial cell fusion event that leads to cardiac improvement and/or regeneration will occur.   In the instant situation, Applicant is making the assumption that the improved fusion event between bone marrow stem cells and cardiomyocytes facilitated by ATP obtained in vitro will occur in the same manner in vivo.  
in vivo, ATP has pleiotropic effects and bind to other cells types in vivo that could hinder its availability to the bone marrow stem cell/myocardial cell fusion events.  Jagger et al. (Journal of the International Society of Sports Nutrition 11:28, 2014; pp. 1-7) teaches extracellular ATP stimulates vasodilation by binding to endothelial ATP-selective P2Y2 receptor (p. 1, abstract).  Thus it is quite possible that a systemic or local administration of the bone marrow stem cells and ATP could result in the ATP:P2Y2 receptor binding and sequestration of ATP prior to ATPs arrival at the site of a bone marrow stem cell-myocardial cell fusion event hindering ATP availability at said site.    Jagger also teaches that ATP is involved in all aspects of biosynthesis in cells and acts as the primary intracellular energy source.  Extracellular ATP and its metabolites are involved in regulating a variety processes including cardiac function, neurotransmission, liver glycogen metabolism, muscle contraction, and blood flow (p. 1, col 1, background section, par 1).  Thus, in a multicellular system, such as the claimed patient, where there are multiple cell types present in, at, and between the site of administration and the site of cardiac cell/bone marrow cell fusion site that could utilize and take away the ATP from its intended target site, the site of bone marrow cell and cardiac cell interaction and fusion.  
Komukai (Komukai et al.  Circ. J. 66:926-929, 2002) teach that ATP administered intravenously is degraded to adenosine (p. 926. Col 1, par 1).  Thus degradation following administration also reduces the availability of ATP for cell fusion events.  The specification does not provide evidence that adenosine metabolite products will also facilitate the bone marrow cell:myocardial cell fusion.  As such, it is not apparent that 
Komukai also teaches that ATP administration also can have the side effects of causing chest pain and discomfort and II AV blockage (p. 1, Table 1). ATP administration has also been reported to cause rapid heart rate, heart palpitations, and increased stress on the heart (Printout from Atp Injection - Uses, Side-effects, Reviews, and Precautions - Biomiicron Pharma - TabletWise – India.  https://www.tabletwise.com/atp-injection, printed 4/23/2018, pp. 1-11.  See p. 2, line 2 and p. 2, section ‘Atp Injection-Precausions & How to Use’.).  If a subject has cardiac dysfunction or hypofunction due to cardiac damage or degeneration as claimed, administering drugs that are cardiac stressors, such as ATP, would not necessarily be therapeutic as would be required by the claims.
Applicant state that an in vitro or in vivo animal model example in the specification, in effect, constitutes a “working example” if that example “correlates” with a disclosed or claimed method invention. If that art is such that a particular model is recognized as correlating to a specific condition (e.g.-at a ATP concentration sufficient to cause the fusion of the bone marrow stem cell and a myocardial cell), then it should be accepted as correlating unless the examiner has evidence that the model does not correlate. In re Brana, 51 F. 3d 1560, 1566, 34 USPQ2d 1436, 1441 (Fed. Cir. 1995).  Applicant further states that since the initial burden is on the examiner to give reasons for the lack of enablement, the Office must also give reasons for a conclusion of lack of correlation for an in vitro or in vivo animal model example (MPEP § 2164.02).  Applicant thus asserts that such evidence is not provided by the Office and thus unfairly relies on 
In response, Applicant’s argument is respectfully not found persuasive because Applicant has not provided evidence that the in vitro working examples of bone marrow stem cell and cardiomyocyte fusion would be considered an “animal model” or a model for producing a fused cell in a subject in need of regeneration or improvement of a cardiac cell, tissue or organ as claimed.  MPEP § 2164.02(II) states the following:
The issue of "correlation" is related to the issue of the presence or absence of working examples. "Correlation" as used herein refers to the relationship between in vitro or in vivo animal model assays and a disclosed or a claimed method of use. An in vitro or in vivo animal model example in the specification, in effect, constitutes a "working example" if that example "correlates" with a disclosed or claimed method invention. If there is no correlation, then the examples do not constitute "working examples." In this regard, the issue of "correlation" is also dependent on the state of the prior art. In other words, if the art is such that a particular model is recognized as correlating to a specific condition, then it should be accepted as correlating unless the examiner has evidence that the model does not correlate. Even with such evidence, the examiner must weigh the evidence for and against correlation and decide whether one skilled in the art would accept the model as reasonably correlating to the condition. In re Brana, 51 F.3d 1560, 1566, 34 USPQ2d 1436, 1441 (Fed. Cir. 1995) (reversing a USPTO decision based on finding that in vitro data did not support in vivo applications).
Since the initial burden is on the examiner to give reasons for the lack of enablement, the examiner must also give reasons for a conclusion of lack of correlation for an in vitro or in vivo animal model example. However, a rigorous or an invariable exact correlation is not required, as stated in Cross v. Iizuka, 753 F.2d 1040, 1050, 224 USPQ 739, 747 (Fed. Cir. 1985)
 It is noted that In re Brana as disclosed in Applicant’s remarks is the same disclosure as discussed in the MPEP citation above.  It is acknowledged that the examiner must give reasons for a conclusion of lack of correlation for an in vitro or in vivo animal model example. However, a rigorous or an invariable exact correlation is not required.  Given such understanding of the requirement as described in MPEP § 21604.02(II), Examiner believes that the rejection of record provides ample evidence 
Applicant submits that a skilled worker in the field would have sufficiently recognized that the damaged her function can be recovered by transplanting bone marrow cells.  Applicant refers to Paragraph [0011] which discusses that attempts to regenerate heart function by transplanting cells directly into the heart with deterioration of heart function.  This paragraph also provides examples from the prior art where autologous bone marrow cells were transplanted into patients by direct administration or injection into a site of cardiac infarction via a catheter.  These direct administrations of bone marrow cells resulted in amelioration of symptoms of infarction and ischemic heart disease.  Applicant further refers to Chen et al. stating that the left ventricular function can be improved by intracoronary transplantation of autologous bone marrow stem cells in patients with acute myocardial infarction.  As such, a skilled worker in this field would have reasonably understood that a stem cell-based treatment (e.g.-by administering a bone marrow stem cell and ATP) can be effective for producing a fused cell in a subject in need of regeneration or improvement of a cardiac cell, tissue, or organ.
In response, Applicant’s argument is respectfully not found persuasive because the teachings of paragraph [0011] and Chen et al. are not commensurate in scope with the claimed invention.  The instant claims recite “producing a fused cell in a subject” by administering to a subject bone marrow cells and ATP in an amount and at a concentration sufficient to cause the fusion of the bone marrow stem cell and a myocardial cell in the subject.  Paragraph [0011] and Chen et teach administering bone marrow stem cell, but not in combination with ATP and provides not teaching or by administering a bone marrow stem cell and ATP) can be effective for producing a fused cell in a subject in need of regeneration or improvement of a cardiac cell, tissue, or organ.  Because neither [0011] nor Chen et al speak to the co-administration with ATP or the exacting by such a co-administration a cell fusion event in a subject.
Since Applicant’s argument have not been found persuasive, the rejection of record is maintained.

No claims are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIA STEPHENS NOBLE whose telephone number is (571)272-5545.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARCIA S. NOBLE
Primary Examiner
Art Unit 1632



/MARCIA S NOBLE/Primary Examiner, Art Unit 1632